t c no united_states tax_court joseph p freije petitioner v commissioner of internal revenue respondent docket no 17294-07l filed date the issue is whether r’s determination upholding the notice_of_federal_tax_lien nftl issued to p which was based upon p’s income_tax_liability for was an abuse_of_discretion p argues we do not have jurisdiction because the tax_year was before the court in an earlier case see 125_tc_14 freije i p also takes the position that no tax is due for r counters that freije i did not reach the assessment in this case that the assessment in this case was not decided in freije i and that the underlying tax_liability cannot be before this court because p failed to petition the court after receiving the notice_of_deficiency for held freije i addressed an assessment for made without the issuance of a notice_of_deficiency and the assessment based upon the notice_of_deficiency for was not addressed in freije i the second assessment created a distinct right of hearing subject_to a separate review by this court held further the second notice_of_determination issued regarding is a valid basis for our jurisdiction and freije i does not foreclose the collection action for addressed in the present case held further r’s determination to proceed with the nftl to collect p’s tax_liability for was not an abuse_of_discretion joseph p freije pro_se diane l worland for respondent goeke judge this matter is before the court on petitioner’s motion for summary_judgment respondent’s cross- motion for summary_judgment pursuant to rule and petitioner’s motion to dismiss for lack of jurisdiction as supplemented the issue involves respondent’s determination upholding the notice_of_federal_tax_lien nftl arising from petitioner’s income_tax_liability for for the reasons explained herein we shall grant respondent’s motion for summary 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended judgment deny petitioner’s motion for summary_judgment and deny petitioner’s motion to dismiss for lack of jurisdiction as supplemented findings_of_fact at the time the petition was filed petitioner resided in indiana petitioner was involved in a prior case before this court 125_tc_14 freije i the resolution of that case has some bearing on the pending motions in this case in freije i the court found that respondent could not proceed with a proposed levy with respect to petitioner’s and tax years as set forth in the notice_of_determination issued date in addition in freije i the court directed respondent to proceed with a series of account transfers and payment postings subsequently in an order dated date the court determined that it did not have jurisdiction in freije i to address respondent’s collection activity related to the nftl which is the subject of the case at hand the relationship between freije i and this case has confused petitioner primarily because he failed to accept the date order the resolution in freije i did not address the federal_income_tax liability which is the subject of the present case the liability in freije i arose from the disallowance of claimed estimated_tax payments and the disallowance of certain itemized_deductions certain of the disallowed deductions should not have been the basis for assessment before the issuance of a notice_of_deficiency the liability in this case arose after the issuance of a notice_of_deficiency dated date the notice_of_deficiency in the notice_of_deficiency respondent disallowed certain costs reflected on schedule c profit or loss from business filed as part of petitioner’s tax_return adjustments respondent had not previously made no petition was filed in response to the notice_of_deficiency and on date respondent assessed the deficiency of dollar_figure for the disputed notice_of_determination in freije i was issued on date and did not include the assessment on date the present case involves respondent’s efforts to collect the balance of the assessment of date on date respondent filed an nftl at the county recorder’s office johnson county franklin indiana with the taxpayers listed as petitioner and his spouse and reflecting the liability as an unpaid balance of dollar_figure for petitioner timely requested a hearing upon receiving notice of the nftl filing the declaration of the settlement officer assigned to petitioner’s case indicates that petitioner did not submit a proposed installment_agreement an offer-in-compromise any claim for spousal defenses nor any collection alternatives to the nftl the declaration further indicates that the settlement officer verified that the procedural requirements of assessment were met and that the required notification to petitioner was timely petitioner has not offered any argument or assertion that is inconsistent with these declarations petitioner’s request for an administrative hearing demonstrates that petitioner simply maintained that on the basis of freije i no collections could be made for on date respondent sent petitioner a notice_of_determination sustaining the nftl filed on date on date petitioner timely petitioned this court on date petitioner filed a motion for summary_judgment respondent filed a response to petitioner’s motion for summary_judgment on date and simultaneously filed a motion for summary_judgment on date petitioner filed his response to respondent’s motion for summary_judgment on date petitioner filed a motion to dismiss for lack of jurisdiction as supplemented on date on date this case was called for hearing on the parties’ pending motions petitioner appeared and was heard at the conclusion the court took all pending motions under advisement for disposition opinion jurisdiction and res_judicata sec_6320 incorporates the procedures of sec_6330 in proceedings where the commissioner has filed an nftl sec_6330 provides that this court has jurisdiction to review a timely filed petition after the issuance of a notice_of_determination respondent issued a notice_of_determination on date regarding the nftl filed this determination did not concern the same assessment involved in freije i petitioner timely filed a petition with this court despite these facts supporting our jurisdiction petitioner maintains that we do not have jurisdiction because freije i should have addressed all collection issues regarding petitioner fails to recognize that freije i involved respondent’s efforts to collect via a levy and the present case involves a lien action separate hearings are permitted for lien and levy collection actions sec_6320 sec_6330 petitioner’s argument also raises a question which goes beyond jurisdiction-- whether the outcome in freije i bars any further collection action for as a matter of res_judicata freije i did not address the second assessment for as the court explained in its order of date we recognized that it was not necessary or appropriate for the court lacked jurisdiction to address the subsequent assessment for that petitioner would be provided an opportunity for a new collection review hearing for the second assessment and that freije i related only to the first assessment in deficiency cases it has long been recognized that the tax court’s jurisdiction once it attaches extends to the entire subject of the correct_tax for the particular year 309_f2d_760 as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 104_tc_221 petitioner in effect argues for the imposition of this rule in the context of our jurisdiction under sec_6320 and sec_6330 for the reasons set forth below petitioner’s position is incorrect sec_6320 provides that a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates the secretary promulgated sec_301 d q a-d1 proced admin regs which provides questions and answers --the questions and answers illustrate the provisions of this paragraph d as follows q-d1 under what circumstances can a taxpayer receive more than one cdp hearing under sec_6320 with respect to a tax period a-d1 the taxpayer may receive more than one cdp hearing under sec_6320 with respect to a tax period where the same type of tax for the same period is involved but where the amount of the unpaid tax has changed as a result of an additional_assessment of tax not including interest or penalties for that period if a taxpayer was not permitted a second administrative hearing as a result of an additional_assessment petitioner’s argument that freije i resolves this case would be more significant if that were the case it might be expected that the court would have jurisdiction over all assessments for the year at issue in order to ensure that the taxpayer was afforded judicial review of all of the assessments however the regulation offers taxpayers a separate review where as in this case there is a distinct assessment sec_6320 and sec_6330 address situations where the commissioner is attempting to collect tax that has been assessed since in certain circumstances the commissioner may assess tax more than once for the same tax period it is quite reasonable that a taxpayer can have a separate opportunity for a hearing regarding each of the distinct assessments respondent is properly proceeding here under a new assessment which makes different adjustments than were made under the prior assessment we held the first assessment to be procedurally flawed because it included more than adjustments based on mathematical errors and was made without issuance of a notice_of_deficiency before making the second assessment which was based on different adjustments from the first respondent sent the notice_of_deficiency therefore freije i does not control the outcome in this case summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial sec_6320 provides that a taxpayer having received notice from the secretary of the filing of an nftl under sec_6323 shall have a right to a fair administrative hearing before the internal_revenue_service office of appeals sec_6320 provides that an appeals_office hearing generally shall be conducted consistently with the procedures set forth in sec_6330 d and e this court cannot consider the merits of the underlying tax_liability associated with the second assessment for because this assessment was based upon the notice_of_deficiency and there is no assertion that petitioner did not receive the notice_of_deficiency to the contrary respondent has produced a copy of the notice_of_deficiency and a copy of u s postal service form_3877 firm mailing book for accountable mail which demonstrates that the notice_of_deficiency was mailed to petitioner at the mailing address shown on the petition and on the notice_of_determination that address is petitioner’s address of record in this case accordingly under sec_6330 petitioner was not authorized to raise the underlying liability at his appeals_office hearing and we may not consider it see 114_tc_176 where the validity of the underlying tax_liability is not properly at issue we will review the commissioner’s administrative determination for an abuse_of_discretion 114_tc_604 there is no basis for an abuse_of_discretion argument because petitioner did not raise any issues before the settlement officer other than the underlying liability which was barred by sec_6330 as explained above and the settlement officer properly weighed the intrusiveness of the proposed collection action against the need for the efficient collection_of_taxes petitioner makes numerous other arguments about respondent’s conduct and the actions of this court petitioner also seeks sanctions against respondent none of these arguments has merit because they are not relevant to the court’s analysis of the present controversy accordingly we are satisfied that no genuine issue of material fact exists requiring trial and thus summary_judgment is appropriate and that respondent’s determination to sustain the lien filing was not an abuse_of_discretion thus we will grant respondent’s motion for summary_judgment and deny petitioner’s motion for summary_judgment further we find that this court has jurisdiction as to the tax_year accordingly we will deny petitioner’s motion to dismiss for lack of jurisdiction as supplemented to reflect the foregoing an appropriate order and decision will be entered
